Denial of a motion to reargue is not appealable as of right (Freeman v Prince Leasing Corp., 49 AD3d 455 [2008]). This motion clearly sought reargument, not vacatur, as it was alternatively denominated (see People v American Motor Club, 241 AD2d 409 [1997]).
Were we to consider the appeal on the merits, we would affirm the preclusion of evidence concerning plaintiff’s knee injury, as the undue 21/2-year delay in correcting her deposition testimony until the eve of trial was prejudicial to defendants. *571Concur — Gonzalez, P.J., Mazzarelli, Nardelli, Acosta and Román, JJ.